
	
		I
		111th CONGRESS
		2d Session
		H. R. 4927
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2010
			Mr. Davis of
			 Tennessee (for himself and Mrs.
			 Blackburn) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend subtitle IV of title 40, United States Code,
		  regarding county additions to the Appalachian region.
	
	
		1.Additions to appalachian
			 regionSection 14102(a)(1)(K)
			 of title 40, United States Code, is amended—
			(1)by inserting
			 Giles, after Franklin,;
			(2)by inserting
			 Hickman, after Hawkins,;
			(3)by inserting
			 Lincoln, after Lewis,;
			(4)by inserting
			 Perry, after Overton,; and
			(5)by inserting
			 Wayne, after Washington,.
			
